UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1604


EARL BARNETT,

                Plaintiff - Appellant,

          v.

U.S. ATTORNEY GENERAL, Department of Justice; FEDERAL BUREAU
OF PRISONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:11-cv-00203-IMK-JSK)


Submitted:   July 26, 2013                 Decided:   August 13, 2013


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl Barnett, Appellant Pro Se. Jarod James Douglas, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Earl     Barnett     appeals       the        district     court’s      order

adopting the recommendation of the magistrate judge as modified

and     granting        Defendants’        motion       to     dismiss     or,    in     the

alternative,          for   summary   judgment,         and     dismissing       Barnett’s

employment       discrimination       action        with       prejudice.        We      have

reviewed the record and find no reversible error.                           Accordingly,

we affirm for the reasons stated by the district court.                                  See

Barnett v. U.S. Attorney Gen., No. 1:11-cv-00203-IMK-JSK (N.D.W.

Va. Mar. 20, 2013).            We dispense with oral argument because the

facts    and    legal       contentions     are     adequately      presented       in   the

materials      before       this   court    and     argument      would    not    aid    the

decisional process.


                                                                                  AFFIRMED




                                             2